DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
Affidavit
The affidavit under 37 CFR 1.132 filed 29 November 2021 is sufficient to overcome the rejection of claims 8-13 and 15-16 based upon 35 USC 103 over WO’698 in view of Kato; however, please see new rejection grounds below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter (US 20120264598 A1).
In regards to claim(s) 17 and 19-20, Carpenter discloses a catalyst comprising a platinum skin layer (shell; [68]) on a surface of an alloy nanoparticle of Pt/Co, wherein the Co is present in an amount of 25% ([21]).  In regards to the limitation “hydrogen evolution” catalyst, Carpenter’s catalyst is structurally capable of hydrogen evolution as it is structurally the same as what is claimed and therefore capable of the same use.
In regards to claim(s) 21-22, Carpenter discloses carbon black as a support (Ketjenblack EC-300J; [54]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’698 (WO2013035698A1) in view of Carpenter, in view of Kato (US 20080264780 A1) and Sharman (US 20120214084 A1).
In regards to claim(s) 8, WO’698 discloses an electrode catalyst (para 1) comprising a platinum skin layer (para 9) on a surface of an alloy nanoparticle composed of an alloy of platinum and transition metal (PtCo alloy particle – para 20, line 212; and nanoparticle size – para 23 and line 256).  In regards to the limitation “hydrogen evolution” catalyst, WO’698’s electrode catalyst is structurally capable of hydrogen evolution as it is structurally the same as what is claimed and therefore capable of the same use.
However, WO’698 only discloses 50% Co (Example 1), therefore does not explicitly disclose wherein the transition metal is 10 to 45%.
Carpenter pertains to fuel cell catalysts for ORR ([2]) and is therefore in the same field of endeavor as WO’698.  Carpenter discloses 25% Co in a Pt and Co alloy nanoparticle ([21]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the catalyst of WO’698 with Carpenter’s amount because Carpenter teaches such would have increased mass activity over pure platinum and may decrease the amount of platinum required (Carpenter, [5]).
In regards to claim(s) 9, WO’698 discloses many uses for electrode catalysts (para 1 and 2) including polymer electrolyte fuel cells.
However, WO’698 does not explicitly disclose using the electrode catalyst in a water electrolysis cell with a solid polymer electrolyte membrane.
Kato pertains to water electrolysis systems with platinum-loaded carbon as an electrode (para 8) and is therefore in the same field of endeavor as WO’698.  Kato discloses an anode catalyst layer of 
In regards to claim(s) 10, Kato discloses generating protons (generated and passed through the cation exchange membrane; abstract; Fig. 1) from a proton source (water; Fig. 1), wherein the protons are reduced to hydrogen at the cathode layer (H2; Fig. 1).
In regards to claim(s) 11, WO’698 discloses platinum skin layers can be 1 or 2 atomic layers (para 46, line 550).
In regards to claim(s) 12-13, WO’698 discloses cobalt (PtCo alloy particle – para 20, line 212).
In regards to claim(s) 15-16, WO’698 discloses graphitized carbon black support (para 54).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of WO’698.
In regards to claim(s) 18, while Carpenter discloses a platinum skin layer, Carpenter does not explicitly disclose the number of atomic layers being 1 or 2.
WO’698 discloses platinum skin layers can be 1 or 2 atomic layers (para 46, line 550).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the catalyst of Carpenter with WO’698 number of atomic layers because such is taught in the art and would provide predictable results since both Carpenter and WO’698 pertain to oxygen reduction reactions.  See MPEP 2141 III (A).
Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered, however, due to Applicant’s amendments, please see new grounds of rejection as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794